Citation Nr: 1802844	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  12-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A-L Evans, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is in the Veteran's file. 

In October 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin condition, to include as secondary to herbicide exposure.  He reports experiencing a skin condition since 1970.  

In July 2016, in accordance with 38 U.S.C.§ 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  In September 2017, the Veteran and his representative were notified of the VHA opinion dated in May 2017 and were afforded an additional 60-day period to provide additional evidence and/or argument.  

In November 2017, the Veteran submitted the medical opinion response form which indicated that he did not wish to waive RO consideration of the additional evidence, to include a statement in support of his appeal.  He requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  The Veteran has the right to have the new evidence considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim in light of pertinent evidence, to include the May 2017 opinion obtained from VHA and the Veteran's argument.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board..  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



